                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA
 

UNITED STATES OF AMERICA                               )
                                                       )      Case No. 1:18-cr-133-CLC-SKL-2
                                                       )
v.                                                     )
                                                       )
                                                       )
MARCUS SMITH                                           )
 
                                             ORDER
 
           Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

    Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the three-

    count Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3)

    adjudicate Defendant guilty of the charges set forth in Count One of the Indictment; (4) defer a

    decision on whether to accept the plea agreement until sentencing; and (5) find Defendant shall

    remain in custody until sentencing in this matter (Doc. 57). Neither party filed a timely

    objection to the report and recommendation. After reviewing the record, the Court agrees

    with the magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS

    and ADOPTS the magistrate judge’s report and recommendation (Doc. 57 ) pursuant to 28

    U.S.C. § 636(b)(1) and ORDERS as follows:

          (1) Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment is

              GRANTED;

          (2) Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

          (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

              Indictment;
     (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;

        and

     (5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

        scheduled to take place on June 19, 2019 at 2:00 p.m. [EASTERN] before the

        Honorable Curtis L. Collier.


    SO ORDERED.

    ENTER:

 
 
 

                                                /s/
                                                CURTIS L. COLLIER
                                                UNITED STATES DISTRICT JUDGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                            2
 
